 
   

Case 5:19-cr-00247 Docume Filgd O [25/p@ePage 1 of 25 PagelD #: 7

UNITED STATES DISTRICT COURT FOR THE --..
SOUTHERN DISTRICT OF WEST VIRGINYA == p) |

 

  

BECKLEY GRAND JURY 2018 =
SEPTEMBER 24, 2019 SESSION

UNITED STATES OF AMERICA aS —

v. CRIMINAL NO. __ 5:14 -00247

18 U.S.C. § 1343
18 U.S.C. § 1344
18 U.S.C. § 1028A
NATALIE P. COCHRAN 18 U.S.C. § 1957
18 U.S.C. § 157(2)
18 U.S.C. § 152(2)
18 U.S.C. § 2(b)

INDICTMENT

The Grand Jury charges:

Counts One — Eleven
(Wire Fraud)

Introduction

At all times relevant to the Indictment:

1. From at least June 2017 until approximately August 22, 2019, defendant NATALIE
P. COCHRAN resided in Daniels, Raleigh County, West Virginia, in the Southern District of West
Virginia. During this period, defendant NATALIE P. COCHRAN and her husband owned and
operated Technology Management Solutions LLC (“TMS”) and Tactical Solutions Group LLC

(“TSG”).
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 2 of 25 PagelD #: 8

Ds TMS and TSG were West Virginia corporations located in Beckley, Raleigh
County, West Virginia.

3. According to defendant NATALIE P. COCHRAN, TMS was an information
technology (“IT”) company that provided technical and technology consulting services, and TSG
was a wholesale merchant and provider of durable goods.

4. TMS and TSG were registered federal government contractors, but neither TSG nor
TMS ever won a federal government contract.

5. Defendant NATALIE P. COCHRAN offered various investment opportunities in
or through TMS and TSG to her family, friends, and other members of the community.

The Scheme to Defraud

6. From approximately June 2017 through at least August 22, 2019, defendant
NATALIE P. COCHRAN knowingly devised and intended to devise a scheme and artifice to
defraud and to obtain money and property by means of materially false and fraudulent pretenses
and representations. That is, through false representations about her and her companies’
qualifications as experienced government contractors, defendant NATALIE P. COCHRAN
fraudulently induced numerous people to invest in TMS and TSG, and in phony government
contracts purportedly awarded to her, TMS, and TSG.

7. As a result, defendant NATALIE P. COCHRAN defrauded numerous individuals
and financial institutions of more than $2.5 million.

Manner and Means of the Scheme
8. It was a part of the scheme that defendant NATALIE P. COCHRAN represented

TSG and TMS to be successful government contractors. Defendant NATALIE P. COCHRAN
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 3 of 25 PagelD #: 9

also specifically represented that TSG was a leading supplier to the United States Department of
Defense, national security agencies, federal civilian agencies, prime contractors, and world-wide
non-profit organizations.

9. It was further a part of the scheme that defendant NATALIE P. COCHRAN
fraudulently solicited “investments” in fake government contracts supposedly awarded to either
TSG or TMS, for goods that defendant NATALIE P. COCHRAN claimed either TSG or TMS
were to supply to federal or state government agencies.

10. It was further a part of the scheme that defendant NATALIE P. COCHRAN falsely
represented that TSG and TMS acted as brokers for government contracts and that individuals
could “invest” in individual contracts that had been awarded to TSG or TMS.

11. It was further a part of the scheme that defendant NATALIE P. COCHRAN
fraudulently led individual investors to believe that they were providing the capital that TSG and
TMS needed to bid on and to fulfill their government contracts and that the investors could expect
to receive as a return on investment a percentage of the profits that TSG and TMS would make
from their government contract work.

12. It was further a part of the scheme that defendant NATALIE P. COCHRAN sent
text messages to potential investors about upcoming federal and state government contracts and
that defendant NATALIE P. COCHRAN supplied existing investors with fake contract numbers
that had purportedly been awarded to TSG or TMS.

13. ‘In fact, however, neither TSG nor TMS were ever awarded any federal government
contracts and neither company ever fulfilled or received any payment under any state or federal

government contracts.
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 4 of 25 PagelD #: 10

14. It was further a part of the scheme that defendant NATALIE P. COCHRAN
induced at least eleven people to pay over $2.5 million for the purpose of investing in alleged
government contracts purportedly awarded to TSG and TMS. The investors paid TMS and TSG
through personal checks, cashier’s checks and wire transfers.

15. It was further a part of the scheme that defendant NATALIE P. COCHRAN failed
to invest the investors’ money as she had promised. Rather, defendant NATALIE P. COCHRAN
transferred some or all of the investors’ funds to her personal and business bank accounts and then
used the money for purposes other than those she had described to investors.

16. It was further a part of the scheme that defendant NATALIE P. COCHRAN used
later investors’ funds to pay earlier investors a partial return on their investment, to lull these earlier
investors into thinking that their investments were real and not fraudulent.

17. It was further a part of the scheme that, beginning in February 2018, defendant
NATALIE P. COCHRAN applied for and did receive cash advances from at least three finance
companies, falsely representing that TSG was a government contractor and providing bank
statements showing deposits of investor funds, which she fraudulently represented to be her
business sales.

18. It was further a part of the scheme that defendant NATALIE P. COCHRAN
promised and pledged to the finance companies a portion of TSG’s accounts receivables, which in
fact consisted of investor funds, to secure the cash advances.

19. It was further a part of the scheme that defendant NATALIE P. COCHRAN used
the cash advances from the finance companies to make lulling payments to investors, to deceive

them into believing that their investments were real.
Case 5:19-cr-00247 Document4 Filed 09/25/19 Page 5 of 25 PagelD #: 11

20. ‘It was further part of the scheme that, beginning in December 2018, defendant
NATALIE P. COCHRAN applied for and did receive lines of credit and loans from banks, by
falsely reporting her businesses’ income to secure the loans and lines of credit, the proceeds of
which she also used to make lulling payments to investors.

21. ‘It was further part of the scheme that defendant NATALIE P. COCHRAN opened
accounts at City National Bank (“CNB”), Branch Banking & Trust (“BB&T”), JP Morgan Chase
Bank, and First Community Bank (“FCB”).

22. CNB, BB&T, JP Morgan Chase Bank and FCB were all FDIC-insured financial
institutions. Furthermore, each of these banks had a branch in or near Beckley, Raleigh County,
West Virginia.

23. It was further a part of the scheme that defendant NATALIE P. COCHRAN made
false and fraudulent representations to investors, by wire, about the status of their investments and
TMS’s and TSG’s accounts receivable from the federal and state governments, in order to conceal
the true value of their investments and what she had done with the investors’ money.

24. It was further a part of the scheme that defendant NATALIE P. COCHRAN created
false and fraudulent excuses for her delay in paying investors their returns on their investments.
For example, defendant NATALIE P. COCHRAN falsely and fraudulently represented to
investors that she could not make repayments to them because the government had not sent her the
payments that were owed to her from her companies’ contract work. Further, defendant NATALIE
P. COCHRAN blamed a government shut-down for a delay in receiving payments from the federal
government, even though she knew that TSG and TSM were never awarded any federal

government contracts.
Case 5:19-cr-00247 Document4 Filed 09/25/19 Page 6 of 25 PagelD #: 12

25. It was further part of the scheme that defendant NATALIE P. COCHRAN sent
investors fake emails about the status of their investments, by forwarding emails that defendant
NATALIE P. COCHRAN had purportedly received from federal governmental employees and
banking industry employees about her companies’ purported government contracts or pending
payments from the government contracts. In fact, defendant NATALIE P. COCHRAN used the
government and banking employees’ means of identification without lawful authority, to mislead
her investors.

26. It was further a part of the scheme that on or about July 24, 2019, defendant
NATALIE P. COCHRAN filed a petition under Chapter 7 of the Bankruptcy Code, seeking
bankruptcy protection to stave off creditors; however, she did not list any of the investors as
creditors.

27. It was further a part of the scheme that defendant NATALIE P. COCHRAN
thereafter filed a document in her bankruptcy case under penalty of perjury, which contained a
material omission. That is, defendant NATALIE P. COCHRAN failed to list her ownership
interests in TSG and TMS in response to a question that asked defendant NATALIE P. COCHRAN
to state her business interests. Defendant NATALIE P. COCHRAN also failed to inform the
bankruptcy court that she had given a financial statement of her businesses to financial institutions,
including Premier Bank and FCB. Defendant NATALIE P. COCHRAN also failed to inform the
bankruptcy court that she had paid several debts owed to insiders and given a gift valued at over

$600 to an individual before her bankruptcy filing.
Case 5:19-cr-00247 Document4 Filed 09/25/19 Page 7 of 25 PagelD #: 13

28.

Wire Transmissions

On or about the dates specified below for each Count, at or near Raleigh County,

West Virginia, in the Southern District of West Virginia, and elsewhere, having devised and

intended to devise the above-described scheme to defraud and to obtain money and property by

means of materially false and fraudulent pretenses, representations and promises, and for the

purpose of executing the scheme, defendant NATALIE P. COCHRAN knowingly transmitted and

caused to be transmitted by means of wire and radio communications in interstate commerce the

writings, signs, signals, pictures, and sounds described below for each count, each transmission

constituting a separate Count.

 

 

 

 

 

 

 

 

 

 

Count Approximate Interstate Transmission
Date
1 Mav 7. 2018 Wire transmission of $14,270 from a finance company in New York
ois into TSG’s CNB account held in Beckley, West Virginia.
2 August 10, | Wire transmission of $15,897 from a finance company in New York
2018 into the TSG account at CNB in Beckley, West Virginia.
September 13 Wire transmission of $92,109 from Investor A into TSG’s BB&T
3 P 2018 ’ | account held in Beckley, West Virginia via Winston-Salem, North
Carolina.
September 26 Wire transmission of $68,074 from Investor B into TSG’s BB&T
4 P ’ | account held at or near Beckley, West Virginia via Winston-Salem,
2018 .
North Carolina.
Email purportedly from a Federal Reserve employee, regarding TSG’s
5 October 9, accounts receivable, forwarded to an investor with an aol.com email
2018 address and processed through AOL’s data servers located in Northern
Virginia.
October 18 Wire transmission of $511,920 from Investor C into TSG’s BB&T
6 > | account held at or near Beckley, West Virginia via Winston-Salem,
2018 .
North Carolina.
November 8 Wire transmission of $68,957 from Investor A into TSG’s BB&T
7 > | account held at or near Beckley, West Virginia via Winston-Salem,
2018 .
North Carolina.
November 9 Wire transmission of $5,000 from TSG’s BB&T account held at or
8 2018 > | near Beckley, West Virginia to Investor D via Winston-Salem, North

 

 

Carolina.

 

 
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 8 of 25 PagelD #: 14

 

 

 

 

 

Count Approximate Interstate Transmission
Date
January 23 Wire transmission of $58,934.00 from Investor E into TSG’s Chase
9 Y#°> | account held at or near Beckley, West Virginia via New York City,
2019
New York.
March 1 Wire transmission of $1,000 from TSG’s Chase account held at or
10 019 ° near Beckley, West Virginia to Investor B via New York City, New
York.
Email purportedly from DFAS Customer Service, claiming that DFAS
June 11, 2019 | funds were scheduled to be released to TSG, forwarded to an investor
11 and processed through AOL’s data servers located in Northern

 

 

Virginia.

 

All in violation of Title 18, United States Code, Section 1343.

 
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 9 of 25 PagelD #: 15

Count Twelve
(Bank Fraud)

29. Paragraphs 1 — 28 are incorporated by reference here.

30. At all relevant times, Premier Bank was a financial institution as defined by 18
U.S.C. § 20 and insured by the FDIC.

The Scheme

31. From in or about December 2018 until on or about April 22, 2019, at or near
Beckley, Raleigh County, West Virginia, and within the Southern District of West Virginia and
elsewhere, defendant NATALIE P. COCHRAN did knowingly devise and intend to devise a
scheme and artifice to defraud and to obtain money, funds, credits and property owned by and
under the custody and control of a financial institution, that is, Premier Bank, by means of
materially false and fraudulent pretenses, representations, and promises.

Manner and Means of the Scheme

32. It was part of the scheme that defendant NATALIE P. COCHRAN knowingly
submitted financial statements in support of loan applications to Premier Bank that contained
materially false representations, including representations regarding TSG and TMS’s value and
profits that were untrue.

33. It was further a part of the scheme that defendant NATALIE P. COCHRAN
knowingly presented to Premier Bank documents that were false and misleading in an attempt to
induce Premier Bank to extend her and TSG loans or lines of credit.

34. It was further part of the scheme that in December 2018, defendant NATALIE P.
COCHRAN submitted to Premier Bank a loan application in which she and TSG attempted to
obtain a $100,000 line of credit. On the loan application, defendant NATALIE P. COCHRAN

9
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 10 of 25 PagelD #: 16

falsely represented that TSG was involved in the government wholesale supply contracting
business. The collateral for this loan was to be the accounts receivable of TSG.

35. It was further a part of the scheme that defendant NATALIE P. COCHRAN also
submitted a false personal financial statement for this December 2018 loan application that falsely
listed her and her husband’s total assets as $523,343,361, TSG’s total assets as $522,091,571 and
the net worth of TSG as $934,503,865.

36. It was further a part of the scheme that defendant NATALIE P. COCHRAN
submitted another loan application to Premier Bank for a $250,000 line of credit, and that she
included a false 2018 tax return as part of the loan application.

In violation of Title 18, United States Code, Section 1344.

10
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 11 of 25 PagelD #: 17

Count Thirteen
(Aggravated Identity Theft)

37. Paragraphs 1 — 28 are incorporated by reference here.

38. On or about August 28, 2018, at or near Raleigh County, West Virginia, and within
the Southern District of West Virginia, and elsewhere, defendant NATALIE P. COCHRAN
knowingly transferred, possessed, and used, without lawful authority, a means of identification of
another person, that is, the name and unique electronic identification address of A.B., a person
known to the Grand Jury, during and in relation to a felony violation of 18 U.S.C. 1343, wire fraud,
and while knowing that the means of identification belonged to an actual person.

In violation of Title 18, United States Code, Section 1028A.

1]
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 12 of 25 PagelD #: 18

Count Fourteen
(Aggravated Identity Theft)

39. Paragraphs 1 — 28 are incorporated by reference here.

40. Onor about April 12, 2019, at or near Raleigh County, West Virginia, and within
the Southern District of West Virginia, and elsewhere, defendant NATALIE P. COCHRAN
knowingly transferred, possessed, and used, without lawful authority, a means of identification of
another person, that is, the name and unique electronic identification address of A.B., a person
known to the Grand Jury, during and in relation to a felony violation of 18 U.S.C. 1344, bank
fraud, and while knowing that the means of identification belonged to an actual person.

In violation of Title 18, United States Code, Section 1028A.

12
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 13 of 25 PagelD #: 19

Count Fifteen
(Aggravated Identity Theft)

41. Paragraphs 1-28 are incorporated by reference here.

42. On or about March 19, 2019, at or near Raleigh County, West Virginia, and within
the Southern District of West Virginia, and elsewhere, defendant NATALIE P. COCHRAN
knowingly transferred, possessed, and used, without lawful authority, a means of identification of
another person, that is, the name and unique electronic identification address of K.B., a person
known to the Grand Jury, during and in relation to a felony violation of 18 U.S.C. 1343, wire fraud,
and while knowing that the means of identification belonged to an actual person.

In violation of Title 18, United States Code, Section 1028A.

13
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 14 of 25 PagelD #: 20

Count Sixteen
(Aggravated Identity Theft)

43. Paragraphs 1-28 are incorporated by reference here.

44, On or about February 1, 2019, at or near Raleigh County, West Virginia, and within
the Southern District of West Virginia, and elsewhere, defendant NATALIE P. COCHRAN
knowingly transferred, possessed, and used, without lawful authority, a means of identification of
another person, that is, the name and unique electronic identification address of B.B., a person
known to the Grand Jury, during and in relation to a felony violation of 18 U.S.C. 1343, wire fraud,
and while knowing that the means of identification belonged to an actual person.

In violation of Title 18, United States Code, Section 1028A.

14
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 15 of 25 PagelD #: 21

Count Seventeen
(Wire Fraud)

45. Paragraphs 1-28 are incorporated by reference here.
The Scheme

46. | From on or about June 19, 2019 until on or about June 26, 2019, at or near Beckley,
Raleigh County, West Virginia, and within the Southern District of West Virginia and elsewhere,
defendant NATALIE P. COCHRAN knowingly devised and intended to devise a scheme and
artifice to defraud and to obtain money and property by means of materially fraudulent pretenses
and representations. That is, through false representations about her and companies’ qualifications
as experienced government contractors, defendant NATALIE P. COCHRAN attempted to sell a
portion of TSG— approximately 49 percent of the company — to a potential buyer, a person
known to the Grand Jury.

Manner and Means

47. It was part of the scheme that defendant NATALIE P. COCHRAN falsely and
fraudulently misrepresented to the buyer that TSG was an experienced government contractor.

48. It was further a part of the scheme that defendant NATALIE P. COCHRAN texted
and emailed the potential buyer that she was an experienced government contractor, and that TSG
was a valuable company.

49. It was further a part of the scheme that defendant NATALIE P. COCHRAN
agreed to “teach” the potential buyer how to apply for government contracts as a condition of the
sale.

50. It was further a part of the scheme that defendant NATALIE P. COCHRAN

provided documents to the potential buyer that were false and misleading, in an attempt to induce

15
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 16 of 25 PagelD #: 22

the potential buyer into believing TSG was an experienced government contractor and valuable
company.

51. It was further part of the scheme that defendant NATALIE P. COCHRAN emailed
the potential buyer a fraudulent 2018 tax return of TSG, which falsely reflected TSG’s adjusted
gross income. Defendant NATALIE P. COCHRAN sent this tax return in an attempt to sell a 49%
ownership stake of TSG, for the price of $4.9 million, with the buyer to pay $50,000 up front and
then $1 million a year until the purchase of the 49 percent ownership interest was complete.

52. Asaresult, defendant NATALIE P. COCHRAN attempted to defraud an individual
of $4.9 million and did in fact defraud the individual of $50,000.

Wire Transmissions

53. On or about June 20-21, 2019, at or near Beckley, Raleigh County, West Virginia,
and in the Southern District of West Virginia, and elsewhere, having devised and intended to
devise the above-described scheme to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations and promises, and for the purpose of
executing the scheme, defendant NATALIE P. COCHRAN knowingly transmitted and caused to
be transmitted by means of wire and radio communications in interstate commerce certain
writings, signs, signals, pictures, and sounds, that is defendant NATALIE P. COCHRAN sent a
text message to the potential buyer about the sale of TSG while the buyer was located in North
Carolina.

In violation of Title 18, United States Code, Section 1343.

16
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 17 of 25 PagelD #: 23

Counts Eighteen - Twenty-Four
(Unlawful Monetary Transactions)

54. Paragraphs 1 — 28 are incorporated by reference here.

55. At all relevant times, Branch Banking & Trust (“BB&T”), City National Bank
(“CNB”), First Community Bank (“FCB”) and Premier Bank were financial institutions as defined
in 31 U.S.C. § 5312(a)(2), which engaged in, and the activities of which affected, interstate
commerce.

56. BB&T, FCB, CNB and Premier Bank were also all FDIC insured banks.

57. | BB&T, FCB and CNB had branches in Beckley, Raleigh County, West Virginia,
whereas Premier Bank had a branch in Ronceverte, West Virginia.

58. | Onor about the date listed below for each Count, in Beckley, Raleigh County, West
Virginia and within the Southern District of West Virginia, and elsewhere, defendant NATALIE
P. COCHRAN knowingly engaged in and caused others to engage in a monetary transaction by,
through, or to a financial institution, as specified below for each Count, in criminally derived
property that was of a value greater than $10,000 and which was derived from specified unlawful
activity, that is wire fraud, 18 U.S.C. § 1343.

59. | While engaging in and causing others to engage in the monetary transaction,
defendant NATALIE P. COCHRAN knew that the property involved in the monetary transaction

was criminally derived.

 

 

Approx. :
Count Date Monetary Transaction
May 16, | Withdrawal of $37,500 from TSG’s CNB account held at or
18 2018 near Beckley, West Virginia, to purchase a 1965 Shelby

Cobra.
October 9, | Withdrawal of $31,729.60 in cash from TSG’s BB&T
2018 account held at or near Beckley, West Virginia.

 

19

 

 

 

 

 

17
Case 5:19-cr-00247

Document 4 Filed 09/25/19 Page 18 of 25 PagelD #: 24

 

 

 

 

 

 

 

 

Count up ae Monetary Transaction
October | Withdrawal of $11,225.40 from TSG’s BB&T account held at
20 19,2018 | or near Beckley, West Virginia, to purchase storage for a
truck, a 2006 Denali.
44 October | Withdrawal of $14,572.21 from TSG’s BB&T account, held
21,2018 | at or near Beckley, West Virginia, to purchase earrings.
79 December | Withdrawal of $21,904 from TSG’s BB&T account, held at or
3,2018 | near Beckley, West Virginia, to purchase firearms.
73 April 11, | Transferred $20,000 from Premier Bank to an investor known
2019 to the Grand Jury, located at or near Beckley, West Virginia.
April 23 Withdrawal of $1 12,000 from TSG’s FCB account held at or
24 019 ° near Beckley, West Virginia, to transfer for the benefit of an
investor.

 

 

 

All in violation of Title 18, United States Code, Sections 1957 and 2(b).

18
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 19 of 25 PagelD #: 25

Count Twenty-Five
(Bankruptcy Fraud)

60. Paragraphs 1 — 28 are incorporated by reference here.

61. On or about July 24, 2019, defendant NATALIE P. COCHRAN caused to be filed
in the United States Bankruptcy Court for the Southern District of West Virginia, in Charleston,
West Virginia, a Voluntary Petition for Bankruptcy under Chapter 7 of Title 11 of the United States
Code, naming herself as the debtor — not TSG or TMS.

62. On or about July 24, 2019, in Charleston, Kanawha County, West Virginia, and
within the Southern District of West Virginia, and elsewhere, having devised and intending to
devise the above-described scheme to defraud and for the purpose of executing and concealing
that scheme and attempting so to do, defendant NATALIE P. COCHRAN knowingly filed and
caused to be filed a document in her pending Chapter 7 bankruptcy case, a proceeding under Title
11 of the United States Code. That is, defendant NATALIE P. COCHRAN filed and caused to be
filed a Statement of Financial Affairs that contained false and fraudulent information. The false
statements and fraudulent information reported by defendant NATALIE P. COCHRAN within her
Statement of Financial Affairs are listed below.

63. In response to question 5 in Part 2, defendant NATALIE P. COCHRAN falsely and
fraudulently reported that she received $200,000 in gross salary in calendar year 2018, when in
fact she had received much more than $200,000 from TSG and TMS during 2018.

64. In response to question 7 in Part 3, defendant NATALIE P. COCHRAN falsely and
fraudulently reported that she had not made a payment on a debt owed to anyone who was an
insider when in fact she made several payments on debts owed to family members within the past

year.

19
Case 5:19-cr-00247 Document4 Filed 09/25/19 Page 20 of 25 PagelD #: 26

65. In response to question 13 in Part 5, defendant NATALIE P. COCHRAN falsely
and fraudulently reported that she had not given any gifts with a total value of more than $600 per
person in the last two years, when in fact she had given a gift of earrings valued at over $600 to an
individual known to the Grand Jury.

66. Defendant NATALIE P. COCHRAN failed to list any business-related property
that she owned or had an interest in and omitted her ownership interests in TSG and TMS when
specifically asked by question 27 of Part 11.

67. Also within her Statement of Financial Affairs, defendant NATALIE P.
COCHRAN falsely stated that within the two years before filing bankruptcy she had not given a
financial statement to anyone about her business in response to question 28 of Part 11. In fact,
defendant NATALIE P. COCHRAN, then and there well knew, she had given Premier Bank
financial statements regarding TSG and TMS when applying for a loan in December 2018 and
April 2019.

In violation of Title 18, United States Code, Section 157(2).

20
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 21 of 25 PagelD #: 27

Count Twenty-Six
(False Oath in Bankruptcy Proceeding)

68. Paragraphs | — 28 are incorporated by reference here.

69. On or about July 24, 2019, defendant NATALIE P. COCHRAN caused to be filed
in the United States Bankruptcy Court for the Southern District of West Virginia, in Charleston,
West Virginia, a Voluntary Petition for Chapter 7 Bankruptcy under Title 11 of the United States
Code, naming herself as the debtor.

70. On or about August 22, 2019, defendant NATALIE P. COCHRAN appeared as a
debtor before the meeting of creditors held in Beckley, Raleigh County, West Virginia in the
Southern District of West Virginia.

71. The purpose of the meeting of creditors was to determine the assets and debts of
defendant NATALIE P. COCHRAN, in order to help the Chapter 7 trustee and the bankruptcy
court manage the debtor’s (defendant NATALIE P. COCHRAN) bankruptcy estate.

72. It was material to the hearing to determine, among other things, whether defendant
NATALIE P. COCHRAN had received more from her businesses than the $200,000 salary she
had reported on an earlier filed Statement of Financial Affairs. It was also material to determine
whether defendant NATALIE P. COCHRAN had given any gifts that would be collectively valued
over $600 to individuals during the past two years.

735 On or about August 22, 2019, in Beckley, Raleigh County, West Virginia and
within the Southern District of West Virginia, defendant NATALIE P. COCHRAN, while
appearing as a Chapter 7 debtor before the Chapter 7 Trustee and then while under oath, did
knowingly and fraudulently make a false oath and account about relevant issues during and in
relation to her then pending bankruptcy case under Title 11 of the United States Code, concerning

Zl
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 22 of 25 PagelD #: 28

the salary that she had received from her businesses and the gifts she had given in the past two

years as follows:

74.

Q: In 2018 it identifies your income as self-employed salary of $200,000. Is that
correct? (p. 47)

A: Correct. (p. 47)

Q: Did you ever receive any money from either of the businesses [TSG and TMS]
that I have referenced? (p. 95)

A: Just the salary that I put on the bankruptcy. (p.95)

Q: Within two years before you filed for bankruptcy, did you give any gifts with a
total value of more than $600 per person? You listed no. (p.129)

A: Uh-huh. (p.129)

Q: Is that correct? (p.129)

A: Because I did not, yes. (p. 129)

The aforesaid statements of defendant NATALIE P. COCHRAN were false, as she

then and there well knew and believed that she had received much more than $200,000, in the form

of assets and money, from TSG and TMS, and that she had given an individual known to the Grand

Jury a gift of jewelry valued over $600.

In violation of Title 18, United States Code, Section 152(2).

22
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 23 of 25 PagelD #: 29

NOTICE OF FORFEITURE

1. The allegations contained in this Indictment are hereby realleged and incorporated
by reference for the purpose of giving notice of forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C),
982(a)(1)-(2) and 28 U.S.C. § 2461(c).

2. Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c). Under Section
2461(c), criminal forfeiture is applicable to any offenses for which forfeiture is authorized by any
other statute, including but not limited to 18 U.S.C. § 981 and all specified unlawful activities
listed or referenced in 18 U.S.C. § 1956(c)(7), which are incorporated as to proceeds by Section

981(a)(1)(C). The following property is subject to forfeiture in accordance with Section 982 and/or

2461(c):
a. all property which constitutes or is derived from proceeds of the violations set forth
in this bill of information;
b. all property involved in such violations or traceable to property involved in such

violations; and

& if, as set forth in 21 U.S.C. § 853(p), any property described in (a) or (b) cannot be
located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court,
has been substantially diminished in value, or has been commingled with other
property which cannot be divided without difficulty, all other property of the

defendant’s to the extent of the value of the property described in (a) and (b).

23
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 24 of 25 PagelD #: 30

The following property is subject to forfeiture on one or more of the grounds stated above:

a.

A forfeiture money judgment in the amount of at least $1,000,000, such amount
constituting of the proceeds of the violations set forth in this bill of information;

a $44,935.01 check for all funds within First Community Bank account ending in
6739 held in the name of Tactical Solutions Group LLC;

a 1965 Shelby Cobra Replica, VIN: AE9SBMAAH8H1MT1098, seized during the
investigation;

a 2017 Yamaha Motorcycle, VIN: 9C6CE22Y5H00, seized during the
investigation;

a 2014 Big TEX Dump Trailer, VIN: 16VDX122XE5068547, seized during the
investigation;

a 2017 Yamaha Motorcycle TTR230H, VIN: 9C6CG28Y0H0016654, seized
during the investigation;

a 2018 Polaris Model 218VFE92BU, VIN: 3NSVFE92XJF410893, seized during
the investigation;

a 6x14 AFG BigT trailer, VIN: 5JTAU1419DA044992, seized during the
investigation;

a Yamaha Timberwolf ATV, VIN: 810E-096235, seized during the investigation;
a 2017 Honda Rubicon ATV, VIN:1HFTE4524H4201152, seized during the
investigation;

two diamond hoop earrings seized during the investigation;

a Toyota 4Runner, VIN: JTEBUS5JR8J5609828;

24
Case 5:19-cr-00247 Document 4 Filed 09/25/19 Page 25 of 25 PagelD #: 31

a 2008 Dodge Ram 2500, VIN: 3D7KS28A28G133447, seized during the
investigation

a 2014 Sundown Rancher trailer, VIN: 13SKJ2828F1KA9730;

the real property located at 433 4-H Lake Drive, Daniels, West Virginia 25832;
the real property located at 219 N Eisenhower Drive, Beckley, West Virginia
25801; and

the real property located at 210 Parkwood Drive, Beckley, West Virginia 25801.

The Grand Jury finds probable cause to believe that the following property is subject to forfeiture

on one or more of the grounds stated above:

a.

b.

the real property located at 433 4-H Lake Drive, Daniels, West Virginia 25832;
the real property located at 219 N Eisenhower Drive, Beckley, West Virginia
25801;

the real property located at 210 Parkwood Drive, Beckley, West Virginia 25801;
and

a $44,935.01 check for all funds within First Community Bank account ending in

6739 held in the name of Tactical Solutions Group LLC.

MICHAEL B. STUART
United States Attorney

eR pct Lo R oberon.

KATHLEEN ROBESON
Assistant United States Attorney

 

2
